—In an action to compel the defendant to refer to the parties’ child by the name listed in the child’s birth certificate, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), dated *505May 30, 2000, which granted the defendant’s motion to dismiss the complaint, inter alia, on the ground that it was barred by the doctrine of laches.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the plaintiffs complaint as barred by the doctrine of laches (cf., Githens v Van Orden, 177 Misc 2d 918, affd 256 AD2d 1247). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.